[UftXrCA/
Andres Ramos Jr.
                                                             12D3 Lance Drive
                                                             Eagle Pass. TX 78852
                                                             83n.333.D3D8




Jan. 23.2D15


Re: Appeal case # 322Q

Fourth Court of Appeals:

I, Andres Ramos, would like to kindly ask this court for an extension to file the
brief. Ihave tried very hard to comply, but Ihave not been very successful.
Please aiiow me more time.


Thanks for all your help.


                                                                                         >•
                                                                                            ' — \
                                                                                                -••

                                                                                         f/--


  . Andres Ramos Jr.                                                            \        -7-C-)

                                                                                                CTj
                                                                                    ro

                                                                                                 .    ,;••.
                                                                                    -o    ±- ''••;-;
P.S. May God Bless All of You.
                                                                         •